ITEMID: 001-71343
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF RUDENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Damage, costs and expenses - global award
TEXT: 4. The applicant was born in 1951 and lives in the village of Kosharivka, the Kharkiv region, Ukraine.
5. In 2000 the applicant instituted proceedings in the Kupyansk Town Court against the Joint Stock Company “Kupyanskyi Liteinyi Zavod” (the “KLZ”), in which the State held about 41% of the share capital. She sought the recovery of salary arrears. On 18 December 2000 the court awarded her UAH 1,400 in salary arrears and other payments.
6. On 22 January 2001 the Kupyansk Town Bailiffs’ Service instituted enforcement proceedings in respect of that judgment.
7. In 2001 the applicant filed an application with the labour disputes commission of the KLZ, seeking recovery of salary arrears. On 17 May 2001 the labour disputes commission allowed the applicant’s claims and ordered the KLZ to pay the applicant UAH 857 in arrears. On 23 May 2001 the commission issued a certificate in respect of its decision of 17 May 2001, which had the same status as a writ of execution issued by a court.
8. On 8 June 2001 the Kupyansk Town Bailiffs’ Service instituted enforcement proceedings in respect of the commission’s decision.
9. In June 2001 the applicant instituted proceedings in Kupyansk City Court against the KLZ, seeking compensation for non-pecuniary damage. On 5 July 2001 the court found against the applicant. On 25 October 2001 the same court rejected the applicant’s request for leave to appeal for failure to comply with procedural formalities. The applicant did not appeal against this decision.
10. On 8 July 2002 the Bailiffs’ Service informed the applicant that the decisions of 18 December 2000 and 17 May 2001 could not be executed due to the large number of enforcement proceedings against the KLZ and the fact that the procedure for the forced sale of assets belonging to the debtor company had been suspended because of the moratorium on the forced sale of property belonging to State enterprises introduced by the Order of the President of Ukraine of 23 May 2001.
11. By two decisions of 28 January 2005, the Bailiffs’ Service discontinued the enforcement proceedings on the ground that the decisions had been enforced in full.
12. The applicant did not challenge these decisions of the Bailiffs’ Service before the domestic courts.
13. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, §§ 18-22, 26 April 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
